Citation Nr: 1136031	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for refractive error of the eyes.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for residuals of a head injury.

6.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for a lumbar spine disorder, claimed as chronic lower back pain due to multilevel spondylosis, multiple disc herniation, status post multilevel laminectomy/discectomy and spondylolisthesis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran requested a Board hearing in his December 2008 substantive appeal.  One was scheduled for him in May 2011, but he did not report for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, and that appellate adjudication may proceed.

The reopened issues of entitlement to service connection for a gastrointestinal disorder, entitlement to service connection for residuals of a head injury, entitlement to service connection for bilateral hearing loss, as well as the issues of entitlement to service connection for a headache disorder, and entitlement to service connection for a lumbar spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 1970 rating decision denied service connection for a gastrointestinal disorder, residuals of a head injury, and refractive error of the eyes; the Veteran did not appeal that decision.

2.  Evidence received since the final August 1970 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disorder and for residuals of a head injury.

3.  Evidence received since the final August 1970 rating decision does not raise a reasonable possibility of substantiating his claim of entitlement to service connection for refractive error of the eyes.

4.  A May 2002 rating decision denied service connection for bilateral hearing loss and for refractive error, and the Veteran did not appeal that decision.

5.  Evidence received since the final May 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1970); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claims of entitlement to service connection for a gastrointestinal disorder and for residuals of a head injury is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a vision disorder claimed as refractive error of the eyes is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The May 2002 rating decision is final.  38 U.S.C. § 7105(c), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

5.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A February 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2007 letter also notified the Veteran the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records and VA medical treatment records.  In his December 2006 claim, the Veteran indicated that he had received treatment from private doctors and hospitals in the last three to four years in California, and that he would send in VA Forms 21-4142, authorizing VA to obtain those records, later.  An additional request for these records is discussed in the Remand of the reopened issues below; they are not required for adjudication of the Veteran's claim for service connection for refractive error as that claim is not being reopened as a matter of law.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for refractive error, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Gastrointestinal disorder

The RO denied service connection for a gastrointestinal disorder in August 1970, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1970); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the prior final denial was the RO's finding that there was no evidence of a currently diagnosed gastrointestinal disorder.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 1970 rating decision that addresses this basis.  

Evidence submitted and obtained since the August 1970 rating decision includes a June 2009 VA outpatient treatment record showing a diagnosis of gastritis, and the Veteran's report of symptoms consistent with gastroesophageal disease.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a gastrointestinal disorder since the August 1970 rating decision.  On that basis, the claim is reopened.

Refractive Error

The RO denied service connection for refractive error of the eyes in the August 1970 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1970); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the prior final denial was the RO's finding that refractive error of the eyes was a constitutional or developmental abnormality, and was thus not a disability under the law.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 1970 decision that addresses this basis.  

Evidence submitted and obtained since the August 1970 rating decision, to include VA outpatient treatment records dated from October 1996 to July 2009, does not address the basis of the prior final denial because they do not reflect treatment for refractive error of the eyes or any other vision impairment.  Further, VA regulation still holds that congenital or developmental defects, to include refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).  The evidence provided also would not raise a reasonable possibility of substantiating the Veteran's claim, as the applicable regulations would require that the claim for denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, although the VA outpatient treatment records are "new," as they had not been previously considered by VA, they are not "material" as they do not raise the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for refractive error of the eyes since the August 1970 rating decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied.

Residuals of Head Injury

The RO denied service connection for residuals of a head injury in a August 1970 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1970); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the prior final denial was the RO's finding that there was no evidence of a currently diagnosed disability that resulted from the claimed in-service head injury.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 1970 rating decision that addresses this basis.  

Evidence submitted and obtained since the August 1970 rating decision includes the Veteran's assertion in his July 2008 notice of disagreement that he has had continuous headaches since his 1968 in-service head injury.  It also includes VA outpatient treatment records beginning in October 1996 which document treatment for the Veteran's headaches.  Presuming its credibility, this evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of a head injury since the August 1970 rating decision.  On that basis, the claim is reopened.

Hearing Loss

The RO denied service connection for bilateral hearing loss in May 2002, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 7105(c) (1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the prior final denial was the RO's finding that the Veteran's currently diagnosed hearing loss was not related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2002 rating decision that addresses this basis.  

Evidence submitted and obtained since the May 2002 rating decision includes October 2002 and November 2008 VA outpatient treatment records reflecting the Veteran's report of exposure to noise during his service in Vietnam.  Although documentation of the Veteran's Vietnam service was noted in the record, the Veteran had not alleged such noise exposure in his February 2002 claim, and the May 2002 rating decision did not discuss such noise exposure.  Further, none of the relevant VA outpatient treatment records on which the May 2002 denial was based addressed whether in-service noise exposure had occurred.  Such lay testimony, presumed credible, goes towards the nexus between the Veteran's military service and his currently diagnosed bilateral hearing loss.

Accordingly, this evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss since the May 2002 rating decision.  On that basis, the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a gastrointestinal disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's appeal to reopen the claim for entitlement to service connection for refractive error of the eyes is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of a head injury is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.





REMAND

In his December 2006 claim, the Veteran indicated that he had received treatment from private doctors and hospitals in the last three to four years in California, and that he would send in VA Forms 21-4142, authorizing VA to obtain those records, later in the claim process.  However, review of the claims file does not reflect that these records were ever submitted by the Veteran, or otherwise obtained by VA.  On remand, the RO must attempt to obtain these records.

With respect to the claimed gastrointestinal disorder, the Veteran was treated for gastrointestinal concerns, to include nausea and diarrhea, in July 1968.  Subsequent to service, a diagnosis of gastritis was made in October 2009, and the Veteran has also report, at multiple VA outpatient treatment visits, gastrointestinal symptoms consistent with gastro esophageal disease.  However, there is no opinion of record as to whether the Veteran's October 2009 diagnosis of gastritis is related to his July 1968 gastrointestinal symptomatology.  VA's duty to assist by providing a medical examination, and obtaining a nexus opinion, is thus triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted above, the Veteran was hit in the head with a 2x12 wooden board in January 1969, during service.  He asserted in his July 2008 notice of disagreement that he has had continuous headaches since his 1968 in-service head injury, and VA outpatient treatment records beginning in October 1996 which document treatment for the Veteran's headaches.  Thus, a VA examination is required first to determine if the Veteran has any residuals of that January 1969 head injury, to include consideration of whether his headaches are a residual of that head injury or are otherwise related to his military service.  McLendon, 20 Vet. App. at 81.

The Veteran's service treatment records do not show evidence of hearing loss during service or at service separation, but the August 1969 service separation examination only reflects the whisper test, not audiometric testing.  Further, the Veteran has asserted that he was exposed to significant noise levels during his overseas service in Vietnam.  However, as the Veteran had a long career in heating and air conditioning trade after service, and has stated that he was also exposed to noise in that capacity, a VA examination is required so that the etiology of the Veteran's hearing loss may be determined.  Id.

Finally, the Veteran has asserted that he injured his back in service, and that his multiple post-service back injuries aggravated his original, in-service injury.  The Veteran is competent to report his recollection of injuring his back in service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the post-service evidence of record reflects varying diagnosed lumbar spine disabilities.  So that the etiology of these disabilities may be determined - to include consideration of whether they are directly related or constitute aggravation of an in-service injury - remand is required.  Id.

Accordingly, the reopened issues of entitlement to service connection for a gastrointestinal disorder, entitlement to service connection for residuals of a head injury, and entitlement to service connection for bilateral hearing loss, as well as the issues of entitlement to service connection for a headache disorder and entitlement to service connection for a lumbar spine disorder, are remanded for the following actions:

1.  Ask the Veteran to provide the private treatment records from facilities in California between 2002 and 2006 or provide authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of the relevant private treatment records identified by the Veteran.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain any of these records, the RO is unable to secure the records, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorder found.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests, if any, should be conducted.  After review of the service treatment records and pertinent post-service medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disorder diagnosed (including but not limited to gastritis shown in the October 2009 VA outpatient treatment record) is related to the Veteran's military service including whether it is related to the gastrointestinal complaints noted in July 1968.  A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.

3.  Schedule the Veteran for a VA examination to determine the residuals, if any, of the documented January 1969 in-service head injury, and the etiology of his headaches.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are related to the Veteran's military service to include the documented head injury in January 1969.  A complete rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for an audiology examination to determine the current nature and etiology of any hearing loss found.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  

Following a review of the service and post-service medical records, the examiner must state whether any hearing loss shown is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.

The examiner should also address any functional loss or limitation and effecting on daily activities caused by the Veteran's hearing loss.

Information contained in the Veteran's service personnel records, including his military occupational specialty, the objective medical findings in the service medical records, the Veteran's in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  The claims file must be made available to the VA examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  If any back disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's military service, to include consideration of whether the currently diagnosed back disorder(s) constitute an aggravation of an in-service injury.  All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.

6.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

7.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


